



COURT OF APPEAL FOR ONTARIO

CITATION: Kashani v. Algonquin College, 2018 ONCA 206

DATE: 20180301

DOCKET: C64249

Juriansz, Rouleau and Miller JJ.A.

BETWEEN

Saeid H. Kashani

Plaintiff (Appellant)

and

Algonquin College and Shaun Jaberolansar

Defendants
    (Respondents)

Saeid H. Kashani, acting in person

Charles Dobson and Ivana Bozinovic, for Algonquin
    College

Erin Durant, for Shaun Jaberolansar

Heard and released orally: February 26, 2018

On appeal from the judgment of
    Justice Robert N. Beaudoin of the Superior Court of Justice, dated August 23,
    2017.

REASONS FOR
    DECISION

[1]

The appellant commenced an action in the small claims court for breach
    of contract and then commenced a claim in the superior court that encompassed
    the same relief as claimed in the small claims court action, but added a number
    of additional claims.

[2]

The judge summarized the allegations and remedies sought at paras. 9 and
    10 of his reasons. After describing some of the claims in more detail the judge
    observed the defendants could not reasonably respond to the claim as drafted
    and the claim failed to disclose any reasonable cause of action. He recognized that
    the appellant may have a viable claim for breach of contract but noted that
    claim was still outstanding in the small claims court. The appellant had not
    followed proper procedure in trying to have the small claims court action
    transferred to the superior court, with the result the appellant was attempting
    to litigate matters that were already before the small claims court.

[3]

The judge found the breach of contract claim in the superior court
    action was abusive and struck out the entire claim in the superior court under
    r. 2.1 as frivolous or vexatious and an abuse of process.

[4]

We see no error. Because the appellant had not followed proper procedure
    in trying to have his claim transferred to the superior court, he did indeed
    have duplicative claims in two different courts. That is abusive.

[5]

The claims the appellant added to the superior court action did not
    disclose reasonable causes of action or sought relief the court could not
    grant. In the circumstances at the time before him, the judge below was correct
    in dismissing the entire superior court action.

[6]

Consequently, the appeal is dismissed. We note that the respondent
    college acknowledges the appellant can still pursue his small claims court
    action or bring a motion seeking to transfer it to the superior court. The
    appellant can also still bring a motion in small claims court seeking further
    disclosure as contemplated in the order dated March 15, 2017.

[7]

Costs are awarded to Algonquin College fixed in the amount of $5,000
    all-inclusive, and those of the individual fixed at $3,000 all-inclusive.

R.G. Juriansz
    J.A.

Paul Rouleau
    J.A.

B.W. Miller
    J.A.


